Exhibit 10.56

CLIFFS NATURAL RESOURCES INC.

2010 BRAZIL PARTICIPANT GRANT

UNDER THE

2007 INCENTIVE EQUITY PLAN

Effective March 8, 2010 (“Date of Grant”), the Compensation and Organization
Committee (“Committee”) of the Board of Directors of Cliffs Natural Resources
Inc. (“Company”) hereby grants to                      (“Participant”), an
employee of Cliffs International Mineração Brasil Ltda., a Subsidiary of the
Company,                          Performance Shares and an additional
                         Restricted Share Units covering the incentive period
commencing January 1, 2010 and ending December 31, 2012 (“Incentive Period”)
under the 2007 Incentive Equity Plan (“Plan”) of the Company.

Such Grant shall be subject to the Terms and Conditions of the 2010 Brazil
Participant Grants under the 2007 Incentive Equity Plan approved by the
Committee at its March 8, 2010 meeting (“Terms and Conditions”) and provided to
the Participant.

 

CLIFFS NATURAL RESOURCES INC.

(“Company”)

  /s/    Joseph A. Carrabba   Joseph A. Carrabba   Chairman, President & CEO

The undersigned Participant hereby acknowledges receipt of the Terms and
Conditions, hereby declares that he has read the Terms and Conditions, agrees to
the Terms and Conditions, and accepts the Performance Shares and Restricted
Share Units granted hereunder subject to the Terms and Conditions and the Plan.

 

  Leonardo Harris

Return a signed copy of this 2010 International Participant Grant to the Company
indicating receipt and acceptance of the 2010 International Participant Grant
and the terms and Conditions of the 2010 International Participant Grants under
the 2007 Incentive Equity Plan.

 

- 1 -



--------------------------------------------------------------------------------

CLIFFS NATURAL RESOURCES INC.

THE TERMS AND CONDITIONS OF

THE 2010 BRAZIL PARTICIPANT GRANTS

UNDER THE

2007 INCENTIVE EQUITY PLAN

The Compensation and Organization Committee of the Board of Directors of Cliffs
Natural Resources Inc. hereby establishes the Terms and Conditions of the 2010
Brazil Participant Grants (“Grants” or individually “Grant”) under the 2007
Incentive Equity Plan (“Plan”) as follows:

ARTICLE 1.

Definitions

All terms used herein with initial capital letters shall have the meanings
assigned to them in a Grant or the Plan and the following additional terms, when
used herein with initial capital letters, shall have the following meanings:

1.1 “Free Cash Flow” shall mean the Company’s cash from operations minus its
capital expenditures from the Company’s consolidated cash flow statement as more
particularly described on the attached Exhibit D.

1.2 “Market Value Price” shall mean the latest available closing price of a
Share of the Company and the latest available closing price per share of a
common share of each of the entities in the Peer Group, as the case may be, on
the New York Stock Exchange or other recognized market if the stock does not
trade on the New York Stock Exchange at the relevant time.

1.3 “Peer Group” shall mean the group of companies, as more particularly set
forth on attached Exhibit A, against which the Relative Total Shareholder Return
of the Company is measured over the Incentive Period and shall mean the S&P
Metals ETF as defined in Section 1.8 hereof as a replacement of each and every
company listed on Exhibit A that is excluded from the Peer Group during the
Incentive Period as described on Exhibit A.



--------------------------------------------------------------------------------

1.4 “Performance Objectives” shall mean for the Incentive Period the
predetermined objectives of the Company of the Relative Total Shareholder Return
and Free Cash Flow goals established by the Committee and reported to the Board,
as more particularly set forth on attached Exhibit B.

1.5 “Performance Shares Earned” shall mean the number of Shares of the Company
(or cash equivalent) earned by a Participant following the conclusion of an
Incentive Period in which one or more of Company Performance Objectives was met
at the “Threshold” level or a higher level, as determined under Section 2.3.

1.6 “Relative Total Shareholder Return” shall mean for the Incentive Period the
Total Shareholder Return of the Company compared to the Total Shareholder Return
of the Peer Group, as more particularly set forth on attached Exhibit C.

1.7 “Share Ownership Guidelines” shall mean the Cliffs Natural Resources Inc.
Directors’ and Officers’ Share Ownership Guidelines, as amended from time to
time.

1.8 “S&P Metals ETF” shall mean the SPDR S&P Metals & Minerals ETF (XME) managed
by State Street Global Advisors but with Cliffs Natural Resources Inc. taken
out.

1.9 “Total Shareholder Return” shall mean for the Incentive Period the
cumulative return to shareholders of the Company and to the shareholders of each
of the entities in the Peer Group during the Incentive Period, measured by the
change in Market Value Price per share of a Share of the Company plus dividends
(or other distributions, excluding franking credits) reinvested over the
Incentive Period and the change in the Market Value Price per share of the
common share of each of the entities in the Peer Group plus dividends (or other
distributions, excluding franking credits) reinvested over the Incentive Period,
determined on the last business day of the Incentive Period compared to a base
measured by the average Market Value Price per share of a Share of the Company
and of a common share of each of the entities in the Peer Group on the last
business day of the year immediately preceding the Incentive Period. Dividends
(or other distributions, excluding franking credits) per share are assumed to



--------------------------------------------------------------------------------

be reinvested in the applicable stock on the last business day of the quarter
during which they are paid at the then Market Value Price per share, resulting
in a fractionally higher number of shares owned at the market price.

ARTICLE 2.

Grant and Terms of Performance Shares

2.1 Grant of Performance Shares. Pursuant to the Plan, the Company, by action of
the Committee, has granted to the Participant the number of Performance Shares
as specified in the Grant, without dividend equivalents, effective as of the
Date of Grant.

2.2 Issuance of Performance Shares. The Performance Shares covered by the Grant
and these Terms and Conditions shall only result in the issuance of Shares or
Brazilian Reals (based on the average U.S. dollar exchange rate for the sixty
(60) days ending on the date such amount would, if applicable, be subject to
U.S. income tax) or a combination of Shares and Brazilian Reals, as decided by
the Committee in its sole discretion, if at all, only after the completion of
the Incentive Period and only if such Performance Shares are earned as provided
in Section 2.3 of this Article 2.

2.3 Performance Shares Earned. Performance Shares Earned, if any, shall be based
upon the degree of achievement of the Company Performance Objectives, all as
more particularly set forth in Exhibit B, with actual Performance Shares Earned
interpolated between the performance levels shown on Exhibit B, as determined
and certified by the Committee as of the end of the Incentive Period. In no
event, shall any Performance Shares be earned with respect to achievement by the
Company in excess of the allowable maximum as established under the Performance
Objectives.

2.4 Calculation of Payout of Performance Shares. The Performance Shares granted
shall be earned as Performance Shares Earned based on the degree of achievement
of the Performance Objectives established for the Incentive Period. The
percentage level of achievement determined for each Performance Objective shall
be multiplied by the number of



--------------------------------------------------------------------------------

Performance Shares granted to determine the actual number of Performance Shares
Earned. The calculation as to whether the Company has met or exceeded the
Company Performance Objectives shall be determined and certified by the
Committee in accordance with the Grant and these Terms and Conditions.

2.5 Payment of Performance Shares.

(a) The Payment of Performance Shares Earned shall be made in the form of Shares
or Brazilian Reals (based on the average U.S. dollar exchange rate for the sixty
(60) days ending on the date such amount would, if applicable, be subject to
U.S. income tax) or a combination of Shares and Brazilian Reals, as decided by
the Committee in its sole discretion, and shall be paid after the determination
and certification by the Committee of the level of attainment of the Company
Performance Objectives (the calculation of which shall have been previously
reviewed by an independent accounting professional), but in any event no later
than 2-1/2 months after the end of the Incentive Period, unless the date of
payment is deferred by the Participant pursuant to, and in compliance with, the
terms of the Company’s Voluntary Non-Qualified Deferred Compensation Plan. In
the event that all or a portion of the Performance Shares Earned shall be paid
in Brazilian Reals, the Brazilian Real equivalent of one Performance Share
Earned shall be equal to the Fair Market Value of the one share of common stock
of the Company on the last trading day of the calendar year in which the
Performance Period ends. Notwithstanding the foregoing, no Performance Shares
granted hereunder, may be paid in Brazilian Reals in lieu of Shares to any
Participant who is subject to the Share Ownership Guidelines unless and until
such Participant is either in compliance with, or no longer subject to, such
Share Ownership Guidelines, provided, however, that the Committee may withhold
Shares to the extent necessary to satisfy U.S. or Brazilian federal, state,
local, or foreign income tax withholding requirements, as described in
Section 5.2. In addition, the Committee may restrict 50% of the Shares to be
issued in satisfaction of the total Performance Shares Earned, before income tax
withholding, so that they cannot be sold by Participant unless immediately after
such sale the Participant is in compliance with the Share Ownership Guidelines
that are applicable to the Participant at the time of sale.



--------------------------------------------------------------------------------

(b) Any payment of Performance Shares Earned to a deceased Participant shall be
paid to the beneficiary designated by the Participant on the Designation of
Death Beneficiary attached as Exhibit E and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.

(c) Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Performance Shares Earned to the Participant. The
Performance Shares covered by the Grant and these Terms and Conditions that have
not yet been earned as Performance Shares Earned, and any interests of the
Participant with respect thereto, are not transferable other than by completion
of the Designation of Death Beneficiary attached as Exhibit E or pursuant to the
laws of descent and distribution.

2.6 Death, Disability, Retirement, or Other.

(a) With respect to Performance Shares granted to a Participant whose employment
is terminated because of the Participant’s death, Disability, Retirement, or who
is terminated by the Company without Cause, the Participant (or the
Participant’s beneficiary in the case of death) shall receive at the time
specified in Section 2.5(a) as Performance Shares Earned the number of
Performance Shares as is determined after the end of the Incentive Period under
Sections 2.3 and 2.4, prorated based upon the number of full months between
January 1, 2010 and the date the Participant ceased to be employed by the
Company compared to the thirty-six (36) months in the Incentive Period.

(b) In the event a Participant voluntarily terminates employment prior to
December 31, 2012 or is terminated by the Company with Cause prior to the date
of payment of Performance Shares Earned, the Participant shall forfeit all right
to any Performance Shares that would have been earned under the Grant and these
Terms and Conditions.



--------------------------------------------------------------------------------

ARTICLE 3.

Grant and Terms of Restricted Share Units

3.1 Grant of Restricted Share Units. Pursuant to the Plan, the Company has
granted to the Participant the number of Restricted Share Units as specified in
the Grant, without dividend equivalents, effective as of the Date of Grant.

3.2 Condition of Payment. The Restricted Share Units covered by the Grant and
these Terms and Conditions shall only result in the payment in Shares of the
Company equal in number to the Restricted Share Units if the Participant remains
in the employ of the Company or a Subsidiary throughout the Incentive Period.

3.3 Payment of Restricted Share Units.

(a) Payment of Restricted Share Units shall be made in the form of Shares and
shall be paid at the same time as the payment of Performance Shares Earned
pursuant to Section 2.5(a), provided, however, in the event no Performance
Shares are earned, then the Restricted Share Units shall be paid in Shares at
the time the Performance Shares would normally have been paid. The Committee may
restrict 50% of the Shares to be issued in satisfaction of the total Restricted
Share Units, before income tax withholding, so that they cannot be sold by
Participant unless immediately after such sale the Participant is in compliance
with the Share Ownership Guidelines that are applicable to the Participant at
the time of sale.

(b) Any payment of Restricted Share Units to a deceased Participant shall be
paid to the beneficiary designated by the Participant on the Designation of
Death Beneficiary attached as Exhibit E and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.



--------------------------------------------------------------------------------

(c) Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Restricted Share Units to the Participant. The
Restricted Share Units covered by the Grant and these Terms and Conditions that
have not yet been earned, and any interests of the Participant with respect
thereto, are not transferable other than by completion of the Designation of
Death Beneficiary attached as Exhibit E or pursuant to the laws of descent and
distribution.

3.4 Death, Disability, Retirement or Other. With respect to Restricted Share
Units granted to a Participant whose employment is terminated because of the
Participant’s death, Disability, Retirement, or who is terminated by the Company
without Cause during the Incentive Period, the Participant (or the Participant’s
beneficiary in the case of death) shall receive at the time specified in
Section 3.3(a) the number of Shares as calculated in Section 3.2, prorated based
upon the number of full months between January 1, 2010 and the date the
Participant ceased to be employed by the Company compared to the thirty-six
(36) months in the Incentive Period.

ARTICLE 4.

Other Terms Common to Restricted Share Units and Performance Shares

4.1 Forfeiture.

(a) A Participant shall not render services for any organization or engage
directly or indirectly in any business which is a competitor of the Company or
any affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any affiliate of the Company.

(b) Failure to comply with subsection (a) above will cause a Participant to
forfeit the right to Performance Shares and Restricted Share Units and require
the Participant to reimburse the Company for the taxable income received or
deferred on Performance Shares that become payable to the Participant and on
Restricted Share Units that have been paid out in Shares within the 90-day
period preceding the Participant’s termination of employment.



--------------------------------------------------------------------------------

(c) Failure of the Participant to repay to the Company the amount to be
reimbursed in subsection (b) above within three days of termination of
employment will result in the offset of said amount from the Participant’s
account balance in the Company’s Voluntary Non-Qualified Deferred Compensation
Plan, if applicable (at the time that the amounts owed under the Voluntary
Non-Qualified Deferred Compensation Plan are scheduled for payment), and/or from
any accrued salary or vacation pay owed at the date of termination of employment
or from future earnings payable by the Participant’s next employer. If
applicable, such offset shall be deemed to constitute the payment due to him
under the Voluntary Non-Qualified Deferred Compensation Plan in accordance with
the time and form of payment specified under the Voluntary Non-Qualified
Deferred Compensation Plan and the immediate repayment to the Company of the
amounts owed under these Terms and Conditions.

4.2 Change in Control. In the event a Change in Control (as defined in the Plan)
occurs, all Performance Shares granted to a Participant for Incentive Periods
which have not ended before the Change in Control shall, notwithstanding any
preceding provisions of these Terms and Conditions to the contrary, immediately
become Performance Shares Earned on a one-to-one basis regardless of the
Performance Objectives. All Performance Shares, if any, granted to a Participant
for an Incentive Period which ended before the Change in Control, and which have
not been paid in accordance with Section 2.5, will be deemed to be Performance
Shares Earned to the extent and only to the extent that they became Performance
Shares Earned as of the end of the Incentive Period based upon the Performance
Objectives for the Incentive Period. The value of all Performance Shares Earned,
including ones for Incentive Periods which have already ended, shall be paid in
Brazilian Reals based on the Fair Market Value of the Shares determined on the
date the Change in Control occurs. Also, in the event of a Change in Control,
all Restricted Share Units granted for all periods shall become nonforfeitable
and shall be paid in Brazilian Reals based on the Fair Market Value of an
equivalent number of Shares determined on the date the Change in Control occurs.
All payments with respect to Performance Shares and Restricted Share Units shall
be made within 10 days of the Change in Control.



--------------------------------------------------------------------------------

ARTICLE 5.

General Provisions

5.1 Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable U.S., Ohio and Brazilian securities laws; provided, however,
notwithstanding any other provision of the Grant and these Terms and Conditions,
the Company shall not be obligated to issue any Shares pursuant to the Grant and
these Terms and Conditions if the issuance or payment thereof would result in a
violation of any such law; provided, however, that the Shares will be issued at
the earliest date at which the Company reasonably anticipates that the issuance
of the Shares will not cause such violation.

5.2 Withholding Taxes. To the extent that the Company is required to withhold
U.S. or Brazilian federal, state, or local taxes in connection with any payment
of Performance Shares Earned or Restricted Share Units to a Participant under
the Plan, the Company shall withhold the minimum amount of taxes which it
determines it is required by law or required by the terms of the Plan to
withhold in connection with any recognition of income incident to this Plan
payable in Brazilian Reals or Shares to a Participant or beneficiary. In the
event of a taxable event occurring with regard to Shares on or after the date
that the Shares become nonforfeitable, the Company shall reduce the Shares owed
to the Participant or beneficiary by the fewest number of such Shares owed to
the Participant or beneficiary such that the Fair Market Value of such Shares
shall equal (or exceed by not more than the Fair Market Value of a single Share)
the Participant’s or other person’s “Minimum Withholding Tax Liability”
resulting from such recognition of income. The Company shall pay cash equal to
such Fair Market Value to the appropriate taxing authority for purposes of
satisfying such withholding responsibility. If a distribution or other event
does not result in any withholding tax liability as a result of the
Participant’s election to be taxed at an earlier date or for any other reason,
the Company shall



--------------------------------------------------------------------------------

not reduce the Shares owed to the Participant or beneficiary. For purposes of
this paragraph, a person’s “Minimum Withholding Tax Liability” is the product
of: (a) the aggregate minimum applicable U.S. or Brazil federal, state, and
local income withholding tax rates on the date of a recognition of income
incident to the Plan; and (b) the Fair Market Value of the Shares recognized as
income to the Participant or other person determined as of the date of
recognition of income, or other taxable amount under applicable statutes.

5.3 Continuous Employment. For purposes of the Grant and these Terms and
Conditions, the continuous employment of the Participant with the Company shall
not be deemed to have been interrupted, and the Participant shall not be deemed
to have ceased to be an employee of the Company, by reason of the transfer of
his employment among the Company and its Subsidiaries or an approved leave of
absence.

5.4 Relation to Other Benefits. Any economic or other benefit to the Participant
under the Grant and these Terms and Conditions or the Plan shall not be taken
into account in determining any benefits to which the Participant may be
entitled under any profit-sharing, retirement or other benefit or compensation
plan maintained by the Company or a Subsidiary and shall not affect the amount
of any life insurance coverage available to any beneficiary under any life
insurance plan covering employees of the Company or a Subsidiary.
Notwithstanding the foregoing, for purposes of Brazilian law (if applicable),
any compulsory social security, employee benefit or severance benefit
contributions will be deducted from any payment hereunder at the time the
payment is made and paid simultaneously to the appropriate fund.

5.5 These Terms and Conditions Subject to Plan. The Restricted Share Units and
Performance Shares granted under the Grant and these Terms and Conditions and
all of the terms and conditions hereof are subject to all of the terms and
conditions of the Plan, a copy of which is available upon request.



--------------------------------------------------------------------------------

5.6 Amendments. The Plan, the Grant and these Terms and Conditions can be
amended at any time by the Company. Any amendment to the Plan shall be deemed to
be an amendment to the Grant and these Terms and Conditions to the extent that
the amendment is applicable hereto. Except for amendments necessary to bring the
Plan, the Grant and these Terms and Conditions into compliance with current law
including Internal Revenue Code Section 409A, no amendment to either the Plan,
the Grant or these Terms and Conditions shall adversely affect the rights of the
Participant under the Grant and the Grant and these Terms and Conditions without
the Participant’s consent.

5.8 Severability. In the event that one or more of the provisions of the Grant
and these Terms and Conditions shall be invalidated for any reason by a court of
competent jurisdiction, any provision so invalidated shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.

5.9 Governing Law. The Grant and these Terms and Conditions shall be construed
and governed in accordance with the laws of the State of Ohio.

These Terms and Conditions of the 2010 Brazil Participant Grants under the 2007
Incentive Equity Plan are hereby adopted this 31st day of August, 2010 by the
members of the Compensation and Organization Committee of the Board of Directors
of Cliffs Natural Resources Inc.

 

  Francis R. McAllister   Ronald C. Cambre   Barry J. Eldridge   James D.
Ireland III   Roger Phillips



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Peer Group Exhibit B    Performance Objectives Exhibit C   
Relative Total Shareholder Return Exhibit D    Free Cash Flow Exhibit E   
Beneficiary Designation



--------------------------------------------------------------------------------

Exhibit A

PEER GROUP

(2010-2012)

AK Steel Holding Corporation

Alcoa, Inc.

Allegheny Technologies, Inc.

Alpha Natural Resources, Inc.

Arch Coal, Inc.

Carpenter Technology Corporation

Commercial Metals Company

Consol Energy, Inc.

Freeport-McMoran Cooper & Gold, Inc.

Massey Energy Company

Nucor Corporation

Patriot Coal Corporation

Peabody Energy Corporation

Quanex Corp

Reliance Steel & Aluminum Co.

Steel Dynamics, Inc.

United States Steel Corporation

USEC Inc.

Worthington Industries, Inc.

The Peer Group of 19 companies shall not be adjusted within the Incentive
Period, except to exclude companies which during the Incentive Period (a) cease
to be publicly traded, or (b) have experienced a major restructuring by reason
of: (i) a Chapter 11 filing, or (ii) a spin-off of more than 50% of any such
company’s assets. The S&P Metals ETF as defined in Section 1.7 shall be
substituted in place of the Peer Group companies that are excluded pursuant to
the foregoing sentence with a weighting of 1/19th times the number of Peer Group
Companies that are so excluded.

The value of the stock of a Peer Group company will be determined in accordance
with the following:

 

  1. If the stock is listed on an exchange in the U.S. or Canada, then the value
on such exchange will be used;

 

  2. Otherwise, if the stock is traded in the U.S. as an American Depositary
Receipt, then the value of the ADR will be used; or

 

  3. Otherwise, the value on the exchange in the country where the company is
headquartered will be used.



--------------------------------------------------------------------------------

Exhibit B

PERFORMANCE OBJECTIVES

(2010-2012)

The target objectives of the Company are Relative Total Shareholder Return
(share price plus reinvested dividends) and Free Cash Flow over the three-year
Incentive Period from January 1, 2010 to December 31, 2012. Achievement of the
Relative Total Shareholder Return objective shall be determined by the
shareholder return of the Company relative to a predetermined group of steel,
mining and metal companies. Achievement of the Free Cash Flow objective shall be
determined against a scale set forth in the Table Below:

 

         Performance Level

Performance Factor

   Weight   Threshold   Target   Maximum

Relative TSR

   50%   35th %tile   55th %tile   75th %tile

Payout For Relative TSR

     25%   50%   75%

3- Year Cumulative Free Cash Flow ($000s)

   50%   $1,260   $1,680   $2,100

Payout For Free Cash Flow

     25%   50%   75%

Total Payout If Achieve Level For Both Performance Factors

     50%   100%   150%



--------------------------------------------------------------------------------

Exhibit C

RELATIVE TOTAL SHAREHOLDER RETURN

(2010-2012)

Relative Total Shareholder Return for the Incentive Period is calculated as
follows:

 

  1. The Total Shareholder Return as defined in Section 1.9 of these Terms and
Conditions for the Incentive Period for the Company shall be compared to the
Total Shareholder Return for each of the entities within the Peer Group for the
Incentive Period. The results shall be ranked to determine the Company’s
Relative Total Shareholder Return percentile ranking compared to the Peer Group.

 

  2. The Company’s Relative Total Shareholder Return for the Incentive Period
shall be compared to the Relative Total Shareholder Return Performance target
range established for the Incentive Period.

 

  3. The Relative Total Shareholder Return performance target range has been
established for the 2010-2012 Incentive Period as follows:

 

Performance Level

 

2010-2012

Relative Total Shareholder Return

Percentile Ranking

Maximum

  75th Percentile

Target

  55th Percentile

Threshold

  35th Percentile



--------------------------------------------------------------------------------

Exhibit D

FREE CASH FLOW

(2010-2012)

Free Cash Flow is calculated as follows:

 

  1. Determine for each year during the Incentive Period the Cash from
Operations from the Company’s consolidated cash flow statement.

 

  2. Each year during the Incentive Period, the Capital Expenditures from the
Company’s consolidated cash flow statement shall be subtracted from the
Company’s Cash from Operations.

 

  3. The amounts determined in paragraph 2 above for each year during the
Incentive Period shall be added together to determine the Cumulative Free Cash
Flow of the Company during the Incentive Period.

The Cumulative Free Cash Flow shall be adjusted by the Committee, if necessary,
to eliminate or revise the impact of acquisitions and dispositions,
non-operational businesses, significant expansions and other unusual items.



--------------------------------------------------------------------------------

GRANT YEAR 2010

Exhibit E

BENEFICIARY DESIGNATION

In accordance with the terms and conditions of the Cliffs Natural Resources Inc.
2007 Incentive Equity Plan (“Plan”), my 2010 Brazil Participant Grant (“Grant”)
and the 2010 Terms and Conditions (“Terms and Conditions”), I hereby designate
the person(s) indicated below as my beneficiary(ies) to receive any payments
under the Plan, Grant and Terms and Conditions after my death.

 

Name         Address                        

 

Social Sec. Nos. of Beneficiary(ies)

       

Relationship(s)

       

Date(s) of Birth

       

In the event that the above-named beneficiary(ies) predecease(s) me, I hereby
designate the following person(s) as beneficiary(ies):

 

Name         Address                        

 

Social Sec. Nos. of Beneficiary(ies)

       

Relationship(s)

       

Date(s) of Birth

       

I hereby expressly revoke all prior designations of beneficiary(ies), reserve
the right to change the beneficiary(ies) herein designated and agree that the
rights of said beneficiary(ies) shall be subject to the terms of the Plan, Grant
and these Terms and Conditions. In the event that there is no beneficiary living
at the time of my death, I understand that the payments under the Plan, Grant
and these Terms and Conditions will be paid to my estate.

 

        

Date

     (Signature)             (Print or type name)

8373564.1 (OGLETREE)